 
 
I 
111th CONGRESS
2d Session
H. R. 4627 
IN THE HOUSE OF REPRESENTATIVES 
 
February 22, 2010 
Mr. Kratovil introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to impose new penalties for the knowing unlawful employment of aliens, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Criminal Penalties for Unauthorized Employment Act of 2010. 
2.New penalties for unlawful employment of aliensSection 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) is amended as follows: 
(1)Criminal penalties for individuals with hiring authorityIn subsection (f)(1), to read as follows: 
 
(1)Criminal penalties 
(A)Any individual with hiring authority who violates subsection (a)(1)(A) or (a)(2) shall, for each unauthorized alien with respect to whom a violation of either such subsection occurred, be punished as follows: 
 
 
 
in the case of a first offenseimprisoned for not more than 1 year or fined $2,500, or both 
in the case of a person previously convicted of one offense under this paragraphimprisoned for not more than 2 years or fined $5,000, or both 
in the case of a person previously convicted of more than one offense under this paragraphimprisoned for not more than 5 years or fined $10,000, or both 
(B)For purposes of this section, the term hiring authority means direct authority to make a decision to hire or to recruit or refer for a fee, an individual for employment.. 
(2)Adjustment to civil penalty 
(A)In clause (i) of subsection (e)(4)(A)— 
(i)by striking $250 and inserting $1,000; and 
(ii)by striking $1,000 and inserting $5,000.  
(B)In clause (ii) of such subsection— 
(i)by striking $2,000 and inserting $5,000; and 
(ii)by striking $5,000 and inserting $10,000.  
(C)In clause (iii) of such subsection— 
(i)by striking $3,000 and inserting $10,000; and 
(ii)by striking $10,000 and inserting $20,000.  
 
